(c} Toadd additional bulldings and Improvements to the Common Areas;
(4) Touse the Common Areas while engaged in making additonal improvements, repats or alterations to the Project, or any portion thereof, and

{e) To do and perform such other acts and make such other changes in, to or with respect to the Common Areas and Project as Sublessor may, In the
exercise of sound business judgment, deem to be sppropriate.

3. Passession.

3.1 Early Possession. Any provision herein granting Sublessee Earty Possession of the Premises is subject to and conditioned upon the Premises being available
for such possession prior to the Commencement Date, Any grant of Earty Possession only conveys anon-exclusiveright to occupy the Premises. If Sublessee totally or
Partially occuples the Premises prior to the Commencement Date, the obligation to pay Base Rent shall be abated for the period of such Early Possession. All other
terms of this Sublease (including but not Kmited to the abligations to pay Sublessee's Share of Common Area Operating Expenses, Real Property Taxes and Insurance
premlums and to maintain the Premises) shall, however, be in effect during such period. Any such Early Possession shall not affect the Expiration Date,

3.2 Delay InCommencement, Subleccor-agrecsto-ucete-bect-commoerciaily reasonable. etfors+o.dathus-poccaccion.of the Rremises bythe Cammentement

i ~Sublascor.ad-Sublacses thall-be-a:cei-forthan-

phs

Sublessor aprevs to use commence! reasonable efforts to deliver posession of the Premises to Sublessec by the Commencement Date. Excluding
any Delay in Commencement caused by the acty or omissinns of Sublessee, ifa Delay in Commencement is the direct result of Sublessor being mnable to
deliver the Premises by the Commencement Date, Sublessor shall 102 be subject to way liability therefor, nor shall auch failure affect the validity of this
Sublease or change the Expiration Date. Sublessee shall not. however. be obligated to pay Rent or perform its other obligations until Subleasor delivers
the Premises; and apy Delay in Comracncement aball not alter Sublcesec's Base Rent Abatement during the Second (2nd) Month of the Sublease Term.
BY November 30, 2018 SUBLESSEE SHALL HAVE THE OFTION TO TERMINATE THIS SUBLEASE, I[f.as'a direct result of Sublessor's Delay in
Commencement, the Term does not commence by November go, 2018 then Sublessee shall have the option to terminate this Sublease without further
obligation to Sublessor. Notwithstanding anything to the contrary contained inthis Sublease, if Sublessor is anable to deliver the Premdses to Sublessee

November 1, 2018, then Sublessor shal) abate one (1) day uf Base Rent for every onc (2) day of delay that Sublessor fails to deliver the Premises to
Eitlonce beyood November 1, 2018.

3.3 Sublexsee Compliance, Subdiessor shall not be requwed to tender possession of the Premsasto Sublecsee until Sublessee complies with tts obligation to
provide evidence of Insurance, Pendingdelvery of such evidence, Sublessee shall be required to parform all of Its obligations under this Sublease from and after the
Start Date, Including the payment of Rent, notuithstandingSublessor's election to withhold passession pending receipt of such evidence of Insurance. Further, if

Sublessee ls required to perform any other conditions prior to of concurrent with the Start Date, the Start Date shall occur but Sublessor may elect to withhold
possession until such conditions are satisfied.

4 = Rent and Other Charges.

4.1 Rent Defined, All monetary obligations of Sublessee to Sub!essor under the terms of this Sublease (except for the Security Deposit) are deamed ta be rent
("Rent"). Rent shall be payable in lawful money of the United States to Sublessor at the address stated herein or to such other persons or atsuch otherplaces as
Sublessor may designate In writing.

4.2. Common Ares Operating Expersas. Sublessee shall pay to Sublessor during the term hereof, 'n addition to the Buse Rent, Sublessee's Share of all
Common Area Operating Expenses, as hereinafter defined, during each calendar year of the term of this Sublease, in accordance with the following provisions:

(a) “Comanon Area Operating Expenses” are defined, for purposesof this Sublease, as those costs Incurred bySublessor relating to the operation of the
Project, which are included in the following list:

(I) Casts related to the operation, repair and maintenance, In neat, dean, good order and condition, but not the replacement of the following:
(aa) The Common Areas and Commnen Area improvements, tnduding parking areas, loading and unloeding areas, trash areas, roadweys,
parkways, walkways, driveways, landscaped areas, bumpers, Irrigation systems, Common Area lighting facilities, fences and gates, elevators, roofs, and roof drainage
systems.
(bb) Exterior signs and any tenant directories,
(cc) Any fire sprinider systems.
(u) The cost of water, gas, electricity and telephone to service the Common Areas and any utilities not separately metered.
(iil) The cost of trash disposal, pest control services, property management, security services, and the costs of any environmental inspections.
(iv) Reserves set aside for maintenance and repair of Common Areas.
(v) Real Property Taxes.
(vi) Insurance premiums.
(vil) Any deductible portion of an insured loss concerning the Building or the Common Areas.

(b) The Inclusion ofthe Improvements, facilities and services set farth In Subparagraph 4.2(3) shall not be deemed to impose an obligation upon
Sublessor to elther have said improvements or facilities or to provide those services unless Sublessor already provides the services, or Sublexsor has agreed elsewhere
In this Sublease to provide the same or some of them.

(ce) Sublessee's Shara of Common Area Opersting Expenses is payable manthly on the same day as the Base Rent ls due hereunder. The amount of such
payments shall be based on Subiessor's estimate ofthe Common Area Operating Expenses. Within 60 days after written request (but not more then once each year)
Sublessor shell deliver to Sublessee a reasonably detailed statement showing Sublessee's Share of the actual Common Area Operating Expenses Incurred during the
preceding year, If Sublessee's payments under this Paragraph 4,2(c) during thepreceding year exceed Sublessee's Share as indicated onsuch statement, Sublessor
shall credit the amount of such overpayment against Sublessee's Share of Common Area Operating Expenses next becoming due. If Sublessee's payments under this
Paragraph 4.2(c) during the preceding year were less than Sublessee's Share as indicated on such statement, Sublessee shall pay to Sublessor the amount of the
defictency within 10 days after delivery by Sublessorto Sublessee of the statement.

4.3 Utfities. Sublessee shall pay for all water, g2s, heat, ight, power, telephone, trash dis posal and other utilities and services supplied to the Premises,
together with any taxes thereon. Notwithstanding the provisions of Paragraph 4.2, tf at any time in Sublessor's sole Judgment, Sublessor determines that Sublessee Is
using a disproportionate amount of water, electricity or other commonly metered ublities, or that Sublessee is generating such a large volume of trash as to require an
Increase in the size of the dumpster and/or an Increase In the number of times per month that the dumpster is emptied, then Sublessor may increase Sublessee's Base
Rent by an amount equal to such increased costs.

5. Securtty Depaait, The rights and obligations of Sublessor and Sublessee as to said Security Deposit shell be as set forth In Paragraph 5 of the Master Lease (as
modified by Paragraph 7.3 of this Sublease).

6, MasterLease.

Le

 

a Page 3 of 8 —_———

INITIALS Last Edited: 9/4/2018 10:07 AM INITLALS

© 2017 AIR CRE. Al) Rights Reserved. . : S6MT-8.01, Revised 07-28-2017
~~" Evers Decl: - Attachment E™™ ~~ PL Ex. 63

p. 1767
 

 

6.1 Sublessor is the lessee of the Premises by virtue of the "Master(ease", dated May 20, 2009, as assigned on March 27, 2012 and amended on
August 24,2010 and September 1, 2014, wherein The Irvine Company, LLC _ isthe lessor, hereinafter the "Master Lessor: and the Master
Sublease. dated August 7, 2015, wherein Discover Home Loans, Inc. is the sublessor. hereinafter the “Master Tenant”.

6.2 This Sublease is and shall be at tall’ times vs subject and suberdinatt | to the Master Lease and Master Sublease.

 

 

The terms, conditions and reapective obligations of Sublessar and Sublessee to each other under this Sublease shall be the terms and conditions of
tbe Master Lease and Master Sublease except fur those provisions of the Master Lease and Master Sublease which are directly contradicted by this
Sublease in whieb event the terms of this Sublease document shall control over the Master Lease and Master Sublease. Therefore. for the purposes of this
Sublease, wherever in the Master Lease the word “Lessor” or wherever in the Master Sublease the word “Sublessor” js used it shull be deemed to mean
the Sublessor herein and wherever inthe Master Lease the word “Lessee” or wherever in the Master Sublease the word “Sublessec” is used it shall be
deemed to mean the Sublessee herein.

6.4 Ouang-theserm-olthis Sublosts-and for.3l-peciods tubcoquant for obligations which hove. 3nicen-pelorte thosacmination-of this Sublease, Sublesswedoas-
Sdacsor.oase-except for-the following paragrophs which ore-auchuded thesstsom..During the term of this Subleaseand forall periods subsequent for obligations
which have arisen prior to the termination of this Sublease. Sublessee does hereby ex ly assume and agree to perform and comply with, tor the
benefit of Sublessor. Master Tenant and Master Lessor, each and cvety obligation of Sublessor under the Master Lease and Master Sublease except for
the following paragraphs which are excluded therefrom: .

6.5 The obligations that Sublessee has assumed under paragraph 6.4 hereof are hereinafter referred to as the “Sublassee's Assumed Obligations”. The
obligations that sublessee has not assumed under paragraph 6.4 hereof are hereinafter referred to as the "Subleceor's Remaining Obligsdons”.

6.6 Sublessee shall hold Sublessor free and harmless from all liabfity, Judaments, costs, damages, claimsor demands, including ressonable attorneys fees
arising out of Sublessee's fallure tocomply with or or perform Su Sublessee's Assumed id Obligations.

6.7 Sublostocagesesto malo : ci

 

 

 

 

jutigmants, costs damages, calms ordemands arising out of Sublessor' allure tn comply altho pacintm Sublesso’s Remaining Obligations.

Sublessor agrees to maintaln the Master Lease, as ag. ap ible. anil the Master Sublease during the entire term of this Sublease, however, to
any earlier termination of the Master Lease or Master Su , withaut the fault of the Sublessor, and to comply with or perform st
Remaining Obligations and to hold Sublessee free and harmless from allliability, jodgments, costs, damages, damages, claims ims or Genande aring out ot

Subles:ur's failure to comply with or perform Seblessor's Remaining Obligations

6.8 Sublessor reprasents to Sublessee that the Master Lease and Master Sublease ts In full force and effect and that no default exists on the part of any Party
tothe Master Lease or Master Sublease.

6.9 All references bereinafter to the Master Lease shall also referto the Master Sublease, All references bereinafterto the Master Lessor shall also
refer to the Master Tenant.

7. Assignment of Sublease and Default.

7.4 Sublessor hereby assigns andtransfers to Master Lessor the Sublessor's Interest In this Sublease, subject howeverto the provisions of Paragraph 8.2 hereot.

7.2 Mastar Lessor, by executing this document, agrees that until a Default shall occur in the performance of Sublessor’s Obligations under the Master Lease,
that Sublessor may receive, collect and enjoy the Rent accruing under this Sublease. However, If Sublessor shall Default In the perfarmaree of Its obligstions to
Master Lessor then Master Lessor may, at its option, receive and collect, directly from Sublassee, all Rent owing and to be cwed under this Sublease. Master Lessor
shall not, byreason of this assignment of the Sublease nor by reason of the collection of the Rent from the Sublessee, be deemed liable to Sublessee for any failure of
the Sublessor ta perform and comply with Sublessor's Remaining Obligations.

7.3 Sublessor hereby irrevocably authorizes and directs Sublessee upon receipt of any written notice from the Master Lessor stating that a Default exdsts Inthe
performance of Sublessor's obligations under the Master Lease, fo pay to Master Lessor the Rent due and ta become due under the Sublease. Sublessor agrees that
Sublessee shall have the right to rely upon any such statement and request from Master Lessor, and that Sublessee shall pay such Rent to Master Lessor without any
obligation o7 right to Inquire asto whethersuch Default exists and notwithstanding any notice from or claim from Sublessor to the contrary and Sublessor shall have
noright of dalm against Sublessee for anysuch Rentso paid by Sublessae.

7.4 No changes or modifications shall be made to this Sublease without the consent of Master Lessor,

8. Consentof Mester Lassor,

81 in the event that the Master Lease requires that Sublessor obtain the consent of Master Lessor to any subletting by Sublessor then, thts Sublease shall not
be effective unless, within 10 days of the date hereof, Master Lessor signs this Sublease thereby giving Its consent to this Subletting.

8.2. in the event thatthe obligations of the Sublessor under the Master Lease have been guaranteed by third parties, then neither this Sublease, nor the Master
Lessor's consent, shall be effective unless, within 10 days of the date hareof, said guarantors sign this Sublease thereby giving thelr consent tothis Sublesse.

8.3 In the evant that Master Lessor does give such consent then:

(a) Such consent shall not release Sublessor of Its obligations or alter the primary liability of Sublecsor to pay the Rent and perform and comply with all of
the obligations of Sublessor to be performed under the Master Lease.

{b) The acceptance of Rent by Master Lessor from Sublessee or any one else liable under the Master Lease shall not be deemed a waiver by Master
Lessor of any provisions ofthe Master Lease.

(c) Theconsent to this Sublease shall not constitute a consent to any subsequent subletting or assignment.

{d) Inthe event of any Default of Sublessor under the Master Lease, Master Lessor may proceed directly against Sublessor, amy guarentors or any one
else lable under the Master Lease or this Sublease without first exhausting Master Lessor’s remedies against any other person or entity liable thereon to Master
Lessor.

(e) Master Lessor may consent to subsequent sublettingsand assignments of the Master Lease or this Sublease or any amendments or mod#ications
thereto without notifying Sublessor or any one else liable under the Master Lease and without obtaining their consent and such action shall not relieve such persons
from abi

m In the event that Sublessor shall Default in its obligationsunder the Master Lease, then Master Lessoy, at ts option and without being obligated to do
$0, may require Sublessee to attorn to Master Lessor In which event Master Lessor shall undertake the obligations of Sublessor under this Sublease from the a

 

—_—__ Page 4 of 8

INITIALS Last Edtted: 9/4/2018 10:07 AM INITIALS

© 2017 AIR CRE. All Rights Reserved. SBMT-8.01, Revised 07-28-2017
— - 7 ~ Evers Decl. - Attachment E — Pl. Ex. 63

p. 1768
the exercise of sald option to termination of this Sublease but Master Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by Sublessee, nor
shall Master Lessor be Kable for any other Defaults of the Sublessor under the Sublease.

8.4 The signatures of the Master Lessor and any Guarantors of Sublessor at the end of this document shall constitute their consent to the terms of this
Sublease.

&5 Master Lessor acknowledges that, to the best of Master Lessor's knowledge, no Default presently exists under the Master Lease of obfigations to be
performed by Sublessor and that the Master Lease Is In full force and effect.

8.6 In the event thatSublessor Defaults under its obligations to be parformed under the Master Lease by Sublessor, Master Lessor agrees to deliverto
Sublessee a copy of any such notice of default. Sublessee shall have the right to cure any Default of Sublassor described In any notice of default If Sublesseg does so
within the same number of days set forth in the notice of default given toSublessor. If such Default Is cured by Sublessee thenSublessee shall have the right of
reimbursement and offset from and ageinst Sublessor.

9. Additionel Brokers Commissions.

9.1 Sublessor agrees that if Sublessee exercises any option or right of first refusal as granted by Sublessor herein, or any option or rightsubstanttally similar
thereto, elther to extend the term of this Sublease, to renew this Sublease, to purchase the Premises, or to lease or purchase sdjacent property which Sublessor may
own or In which Sublessor hes an Interest, then Sublessor shall pay to Brokey a fee In sccordance with the schedule of Braker in effect at the time of the execution of
this Sublease. Notwithstanding the foregoing, Sublessor's obligation under this Paragraph Is limited to a transaction In which Sublassor Is acting as a Sublessor, lessor
or seller.

9.2 If aseparate brokerage fee agreement Is attached then Master Lessor agrees that ff Sublessee shall exercise any option or right of first refusal granted to
Sublessee by Master Lessor In connection with this Sublease, or any option or right substantially similiar thereto, eitherto extend or renew the Master Lease, to
purchase the Premises or any part thereof, or to lease or purchase adjacent property which Master Lessor may own or in which Master Lessor hasan Interest, or If
Broker is the procuring cause of any other lease or sale entered Into between Sublessee and Master Lessor pertaining to the Premdses, any part thereof, or any
adjacent property which Master Lessorowns or in which it has aninterest, then as to any of sald transactions, Master Lessor shall pey to Broker a fee, Incesh, In
accordance with the schedule attached to such brokerage fee agreement.

9.3 Any feedue from Sublessor or Master Lessor hereunder shall be due and payable upon the exercise of any option to extend or renew, upon the execution
of any new lease, or, in the event of a purchase, at the dose of escrow.

9.4 Ary transferee of Sublessar’s Interest In this Sublease, or of Master Lessor's Interest in the Master Lease, by accepting an assignment thereof, shal be
deemed to have assumed the respective obligations of Sublessor or Master Lessor under this Paragraph 9. Broker shail be deemed to be a third-party baneficiary of
this paragraph 9.

10. Represemtations and Indemnities of Brokar Relationships. The Parties each represent and warrant tothe other that it has had no dealings with any person,
firm, broker or finder (other than tha Srokers, if any) in connection with this Sublease, and that no one other than said named Brokers is entitled to any commissionor
finder’s fee In connection herewith. Sublessee and Sublessor doeach herebyagreeto indemnify, protect, defend and hold the other harmless from and ageinst
liabllity for compensation or charges which may be claimed by any such unnamed broker, finder or other similar party by reason of any dealings or actions of the
Indemnifying Party, including any costs, expenses, attorneys’ feas reasonably incurred with respect thereto.

11, Attorney's fees. If any Party or Broker brings an action or proceeding involving the Premises whather founded intort, contract or equity, or to declare rights
hereunder, the Prevailing Party (as hereafter defined) Inany such proceeding, action, orappeal thereon, shall be entitied to reasonable attorneys’ fees. Such fees may
be awarded inthe same sult of recovered in a separate sult, whether or not such action or proceeding Is pursued to decision or Judgment. The term, “Prevailing
Party" shall Indude, without limitation, a Party or Broker who substantially obtains or defeats the rellef sought, as the case may be, whether by compromise,
settlement, Judgment, or the abandonment by the other Party or Broker of Its caim or defense. The attorneys' fees award shall not be computed In accordance with
any court fee schedule, but shall be such as to fully reimburse all sttorneys’ fees reasonably incurred. In addition, Sublessor shall be entitled to sttorneys' fees, costs
and expanses Incurred in the preparstion and service of notices of Default and consultations in connection therewith, whether or nota legal actions subsequently
commenced in connection with such Default or resulting Breach ($200 1s a rezsonabla minimum per occurrence for such services and consuftation).

12. No Prior or Other Agreements; Broker Disclaimer. This Sublease contains all agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understénding shall be effective. Sublessor and Sublessee each representsand warrants tothe Brokers that K has
made, and is rebying solely upon, Its own Investigation as to the nature, quality, characterand financial responsibilty of the other Party to this Sublease and as to the
use, nature, qualityand character of the Premises. Brokers have no responsibility with respect thereto of with respect to any default or breach hereof by elther Party.
The llability (including court costs and attorneys’ fees), of any Sroker with respect to negotiation, execution, delivery or performance by elther Sublessor or Sublessee
under this Sublease or any amendment of modification hereto shall be limited to an amount up to the fee receNed by such Broker pursuant to this Sublease:
provided, however, that the faregoing imitation on each Brokar's lability shall not be applicable to any gross negligence or willful misconduct of such Broker,

13. Accessibility; Amaricns with Disabilities Act.
{a} The Premises:

have not undergone an Inspection by a Certifled Access Specialist (CASp). Note: A Certified Access Specialist (CASp) can Inspect the subject premises and
determine whether the subject premises comply with all of the applicable construction-related accessibility standards under state baw, Ahtrough state law does not
require a CASp Inspection of the subject premises, the commercial property owner or lessor (may not prohibit tha lessee or terrant from obtaining a CASp inspection of
the subject premises for the occupsncy or potential occupancy of the lessee or tenant, Hf requested by tha lecsee or tenant. The parties shall mutuallyagree onthe

arrangements for the time and manner of the CASp inspection, the payment of the fee for the CASp inspection, and the cost of making any repairs necessary to
correct violations of construction-related accessibility standards within the premises.

heve undergone an Inspection by a Certified Access Specialist (CASp) and It was determined that the Premises met all applicable construction-relatad accessibility
standards pursuant to California Civil Code §55.51 et seq. Lessee acknowledges that It recelveda copy of the Inspection report at least 48 hours Prior to executing this
Lease and agreesto keep such report confidential.

have undergone an inspection bya Certified Access Specialist (CASp) and it was datermined thatthe Premises did not meet all applicable construction-related
accessibility standards pursuant to California Civil Cade §55.51 et seq. Lessee acknowledges that It recelved a copyof the inspaction report at least 48 hours prior to
executing this Lease and agrees to keep such report confidential except as neceskary to complete repairs and corrections of violations of construction retsted
accessibility standards. .

In the event that the Premises have been issued an Inspection report by a CASp the Lessor shall provide a copy of the disability access inspectian certificate to Lessee

te

 

Page Sof 8
INITIALS Last Edited: 9/4/2018 10:07 AM INITIALS
© 2017 AIR CRE. All Rights Reserved. ' SBMT-8.01, Revised 07-28-2017

~~” Evers Decl. - Attachment E ~~ ~ PT. Ex. 63

p. 1769
within 7 days of the execution of this Lease.

(b) Since compliance with the Americans with Disabilities Act (ADA) or other state and local accessibility statutes are dependent upon Lessee's specific
use of the Premises, Lessor makes no warranty or representation as to whether or not the Premises comply with ADA or ary simifar legislation. In the event that
Lessee's use of the Premises requires modificatians dradditions to the Pramwses In order to be in compliance with ADA or other accessibility stetutes, Lessee agrees to

| make any such necessary modifications and/or additions at Lessee's expense.

Paragraph 14: Base Rent Schedule

Months of Su Monthly t

1-16 $19,968.00
**Subject to Paragraph 19: Base Rent Abatement, below"*

Paragraph 15: Security Deposit

Simultaneously with Sublessee’s executiou and delivery of this Sublease to Sublessor, Sublessce shall deposit with Sublessora Security Deposit equal to
the sum of Fifty-Nine Thousand Nine Hundred Four and 00/100 Dollars ($59,904.00); which is equal 10 three (3) mouths Basa Rent.

Sublessor shall not be required to keep the Security Depasit separate from ita general accounta, Within sixty (60) days (allowing the Expiration Date of
this Sublease Term, Sublessor shall return that portion of the rity Deposit not used or applied by Sublessor, as provided in this S Sublessor
shall upon written request provide Lessee with an accounting showing how that portion of the Security Deposit that waa not returned was applied. No
part of the Security Deposit shall be considered to be held in trust, to bear interest or to be ent for any monies to be paid by Sublessee under this
Lease. THESECURITY DEPOSIT SHALL NOT BE USED BY SUBLESSEE IN LIEU OF PA OF ANY MONTH'S .

Sublessor’s obligations and Sublessee's right with respect to the Security Deposit shall be governed by the terms of this Sublease, and Sublessee hereby
waives all rights it may otherwise have under Califnrnia Civil Code Section 1950.70r any similar or succeesor laws.

Puragraph 16:
Intentionally Omitted

Paragraph 17: Consent of Master Tenant

17.1 In the eventthat the Master Sublease requires that Sublessor obtain the consent of | Master Tenant to any subletting by Sublessurthen, this
Sublease shall not be effective unless, within 10 diy uf the date hereof, Master Tenant signsthis Subleaseor  otherwiwe consents to this Sublease in
writing, thereby giving its congent to this Sobletting,

17.2 In the cvent that the obligations of the Sublessor nnder the Master Sublease have been guaranteed by third partics then neither this Sublense,
nor the Master Tenant's consent, shall be effective unless, within 10 days of the date hereof, sald guarantors sign this Sublease or otherwise
consents to this Sublease in writing thereby giving theirennsent to this Sublease.

17.3 In the event that Master Tenant docs give such consent then:

(a) Such consent shall not release Sublessor of its obligations oralter the primary liability of Sublessor to pay the Rent and perform and comply with all
of the obligations of Sublessor tohe performed under tbr Master Sublease.

{(b) The acceptance of Rent by Master Tenant from Sublessee or any one else linble under the Master Sublease shall not be deemed n waiver by Master
Tenant of any provisions of the Master Sublease.

fs) The consent to this Sublease shall not constitute a consent to any subsequent subletting or assignment.

d) In the event of any Default of Sublessor undur the Master Sublease, Master Tenant may proceed directly against Sublessor, any guarantors or apy one
cloe liable under the Master Sublease or this Sublease without first exbousting Mastcr Tenant's remedies against any other person orentity liable thereon
to Master Tenant
(e) Master Tenant may consent to subsequent sublettings and assignments of the Master Subleaer or this Sublease or any amendments or modifications
thereto without notifying Sublessor or any one else liable under the Master Sublease and without obtaining their consent and such action sball not relicve
such persons iability.

(4) In the event that Sublessor shall Default in its obligations under the Master Sublease, then Master Tenant, at its option and without being obligated to
do so, may require Sublessee toattorp to Master Tenant in which event Master Tenant shall undertake the obligations of Sublessor untler this Su!
from the time of the excrcise of said option to termination of this Sublease but Master Tenant shall not be liable for any prepaid Rent nor any Security
Deposit paid by Sublessee, nor shall Master Tenant be liable for any other Defaults of the Sublessor under the Sublease.
17-4 The signatures of the Master Tenant and any Guarantors of Sublesor at the end of this document shall constitute their cansent to the terms of

is Sublease.
8 Master Tenant acknowledges that, tothe best of Master Tenant's knowledge. no Default _ presently exists under the Master Sublease of

igations to be performed by Sublessor and that the Master Sublease is in full force and effect.

17.6 In the event that Sublessor Defaults under its obligations to be performed under the Master Sublease by Sublessor, Moster Tenant agrees to
deliver to Sublessee a copy of any such notice ofdefault. Sublessee shall have the right to cure any Default of | Sublessor described in avy notice of
default if Sublessee does so withinthe same number of days set forth in the notice of default given to Subleasor. If such Default is by Sublezsee
then Sublessee sball have the right of reimbursement and offset fromand against Sublessor.

Paragraph 18: Furniture, Fixtures & Equipment

Subleasee shall have the to use the furniture, fixtures, pee th and cabling depicted on Exhibit A (collectively, “FF&E”) during the Term for no
additional cost; provided, r, that (i) Sublessee acknow’ that Tenant bas made no representation or warranty concerning the ’
condition, functionality, or fitness for a particular ure of the FF&E and Sublessee assumes the risk for the use of the same by fts employees, agents and
goests and any personal property or physical injury that may result therefrom. (if) Subleasee sball maintain such FF&E in the same condition as such
FF&E is on the Commencement Date, ¢ wear and tear excepted, and shal) be responsible for any daroage to such FFE, (iil) Sublessor shall
retain ownership and title to sucb FF&E throughout the Term, but last day of the Term, owpersbip and title tothe FF&E (other than any cabling included
therein) shall benaume the property of Snblessee's on the Expiration Date, for One and 00/100 Dollars (§1,00), per the terms of n separate bill of sale so
long as an Event of Defrult is not existing as ofthe first anniversary of the Term, and (iv) ifthe qwnership and title to the FF&E (other then any cabling,
incfyded therein) so vests in Sublessee, Subleasce shall remove the FP&E (other than any cabling Inchided therein) from the Premises upon the
expiration of the Term, Sublessee acknowledges that the FF&E shall beconveyed “AS IS," “WH 1S," AND “WITH ALL FAULTS" as of the last day of
the Term, without any express or implied representation or warranty of any kind whatsoever, including but not limited to, condition, fitness for use,
fitness for any particular purpose, merchantability, or as to compliance with specification, suitability, performance. design, absence of defects, operation

kw

 

 

Page 6 of 8

INITIALS Last Edited: 9/4/2018 10:07 AM INITIALS -
© 2017 AIR CRE. All Rights Reserved. SBMT-8.01, Revised 07-28-2017
re ~~“ Everts Decl. - Attachment E Pl. Ex. 63

p. 1770
 

or non-infringement or patent, copyright, trademarkor other intellectual property rights of the FP&E (or ary pan ft thereof), or any other warranty,
ane orimplied, and that Sublessee shall rely solcly on its own sar yoo investigations and inspections of the FF&E and not in reliance on any

rmation provided by Sublessor or Sublessor's agents, Sublessor will leave cubes, desks, chairs. kitchen aj ppliances, conference room tables/chairs.
Sublessor intends to remove TVs, computer rode Sublesor AV equipment. Noless than ninety (90) days prior pe the Expiration Date of the Term of this
Sublease, Sublessee shall be required b prov ublessor with written notice to inform Sublessor that Su is slecag, not to retain the FFRE
located within Suite 201.

Paragraph 19: Base Rent Abatement
Provided that Sublessee is not in Default, Sublessur sbull provide Subleusee with Base Rent Abaternent for the Second (2nd) Month of the Sublease Term,

equal to Ninetcen Thousand Nine Hundred Sixty- Eight and 00/100 Dollars (519,968.00). During the Base Rent Abatement, Sublessee's obligations to

pay itsshare of CAM/Operating Expeuses, Utilities and any other monetary obligations as required by this Sublease shall rernain in full force and effect
during the Base Rept Abatement.

Paragraph 20: Notices

All notices, consents, requests, demands and other communieantions required or permitted hereunder (a) shall be in writing: (b) shalt besent (unless
otberwise provided) by messenger, certified U.S, mail, or a reliable overnight courler service such as Federal Express, charges prepaid as applicable, to

the sppropriate addres(es) oroumber(s) set forth below: and (c, shall be deemed to have been given on the date of receipt (or refusal) by the addressee
(or, it the date of receipt is nat a business day, on the first business day after the date of receipt), as evidenced hy a receipt execated by the addressee (or a
responsible person in bis or her office), the recards of the pervon or entity delivering such communication ora notice to the effect that snch addressee
refused to claim or accept such communication, if sent y Merscnger, C.S. mail or overnight courier service. The parties acknowledge that —— may be
sent by electronic means, but must be sent concurrently by messenger, cectified U.S. mail, or a reliable gvernight ¢ courier service as provided

section. All such communications shall be sent to tbe respective parties at their address below, or to such other addresses or numbers a3 nny ao may
inform the other by giviog five (5) business days’ prior written notice.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE SY AIR CRE OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR
TAX CONSEQUENCES OF THIS SUBLEASE OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1, SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS SUBLEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT 82
UMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF
AND OPERATING SYSTEMS, AND THE SUITABIUTY OF THE PREMISES FOR SUBLESSEF'S INTENDED USE.

WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CAUFORNIA, CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO GE REVISED TO
COMPLY WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed At: Executed At:
ON On:
By Sublessor:
corporation -
By:
By: Name Printed: KAINE WEY
Name Printed: Scott Ubersox with Copy to cenerel Title:
Counsel Phone: __
Title: Fax:
Phone: Email:
Fax: —
Email; ko By:
= Name Printed:
By: Tithe:
Name thse, Phone:
Title: evOene, 2 SAvat yy offen Fax;
Phone; Ernail:
Fax: a
Emall: Address:
Federal ID No.:
Address:
Federal ID No.;
BROKER ' BROKER
Attn: Attn:
Title: Title:
; pu

Page 7 of 8 :
INITIALS ; Last Edited: 9/4/2018 10:07 AM INITIALS
© 2017 AIR CRE. All Rights Reserved. SBMT-8.01, Revised 07-28-2017

~ Evers Decl.- AttachmentE Pl. Ex. 63

p. 1771
 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

kw

Address:
Phone: Phone:
Fax: Fax:
Email: Email:
Federal ID No.: Federal ID Na.:
Broker/Agent BRE License #: Broker/Agent BRE License ¥:
Consant to the above Sublease Is hereby given.
Executed Ar: Executed At:
Executed On: Executed On:
By Master Lessor: By Gusrentor:
_The Irvine Company, LLC |
By: By:
Name Printed: Name Printed:
Tithe: Title:
Phone: Address:
Fax:
Emall: By:
Name Printed:
By: Title:
Name Printed: Address:
Title:
Phone:
Fax:
Email:
Address:
Federal 10 No.:
AIR CRE, S00 North Brand Blvt, Sulte 900, Glandale, CA 91203, Tel 213-687-8777, Emall cmrtrects@a lrere.com
NOTICE: No part of these works may be reproduced in any form without permission In writing,
' Page 8 of8
INITIALS Last Edited: 9/4/2018 10:07 AM

© 2017 AIR CRE. All Rights Reserved.

~ Evers Decl. - Attachment E

“TNMALS
SBMT-8.01, Revised 07-28-2017

Pl. Ex. 63
p. 1772
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pl. Ex. 63

___.. Eyers Decl. - Attachment E

p. 1773
GUARANTY OF SUBLEASE

WHEREAS, Guaranteed Rate, Inc., hereinafter "Sublessor’, and “True Count Staffing, Inc., dba
First Priority Inc., and dba Premiere Student Loan Center, hereinafter "Sublessee", intend to
execute a document entitled "Sublease" dated August __, 2018, whereby Sublessor intends to
sublet that certain portion of the premises consisting of approximately 16,640 Rentable Square:
Feet, located in Suite 201 on the Second (2™) Floor of the Building located at 173 Technology
Drive, Irvine, CA 92618 (“Sublease Premises"), wherein Sublessor will Sublease the Sublease
Premises to Sublessee, and; WHEREAS, Consumer Advocacy Center, Inc. hereinafter
"Guarantors" have a financial interest in Sublessee, and WHEREAS, Sublessor would not
execute the Sublease if Guarantors did not execute and deliver to Sublessor this Guaranty of
Sublease.

NOW THEREFORE, in consideration of the execution of said Sublease by Sublessor and as a
material inducement to Sublessor to execute said Sublease, Guarantors hereby jointly,
severally, unconditionally and Irrevocably guarantee the prompt payment by Sublessee of all
rents and all other sums payabie by Sublessee under said Sublease and the faithful and prompt
performance by Sublessee of each and every one of the terms, conditions and covenants of
said Sublease to be kept and performed by Sublessee.

It is specifically agreed by Sublessor and Guarantors that: (i) the terms of the foregoing
Sublease may be modified by agreement between Sublessor and Sublessee, or by a course of
conduct, and (ii) said Sublease may be assigned by Sublessor or any assignee of Sublessor
without consent or notice to Guarantors and that this Guaranty shall guarantee the performance
of said Sublease as so modified.

This Guaranty shall not be released, modified or affected by the failure or delay on the part of
Sublessor to enforce any of the rights or remedies of the Sublessor under said Sublease.

No notice of default by Sublessee under the Sublease need be given by Sublessor to
Guarantors, it being specifically agreed that the guarantee of the undersigned is a continuing
guarantee under which Sublessor may proceed immediately against Sublessee and/or against
Guarantors following any breach or default by Sublessee or for the enforcement of any rights
which Sublessor may have as against Sublessee under the terms of the Sublease or at law or in

equity.

Sublessor shall have the right to proceed against Guarantors following any breach or default by
Sublessee under the Sublease without first proceeding against Sublessee and without previous
notice to or demand upon either Sublessee or Guarantors.

Guarantors hereby walve (a) notice of acceptance of this Guaranty. (b) demand of payment,
presentation and protest, (c) all right to assert or plead any statute of limitations relating to this
Guaranty or the Sublease, (d) any right to require the Sublessor to proceed against the
Sublessee or any other

Guarantor or any other person or entity liable to Sublessor, (e) any right to require Sublessor to
apply to any default any security deposit or other security it may hold under the Sublease, (f) any
right to require Sublessor to proceed under any other remedy Sublessor may have before
proceeding against Guarantors, (g) any right of subrogation that Guarantors may have against
Sublessee.

“Evers Decl. - Attachment E Pl. Ex. 63
p. 1774
GUARANTY OF SUBLEASE

Guarantors do hereby subordinate all existing or future indebtedness of Sublessee to
Guarantors to the obligations owed to Sublessor under the Sublease and this Guaranty.

lf a Guarantor is married, such Guarantor expressly agrees that recourse may be had against
his or her separate property for all of the obligations hereunder.

The obligations of Sublessee under the Sublease to execute and deliver estoppel statements
and financial statements, as therein provided, shall be deemed to also require the Guarantors to
do and provide the same to Sublessor. The failure of the Guarantors to provide the same to
Sublessor shall constitute a default under the Sublease.

The term "Sublessor" refers to and means the Sublessor named in the Sublease and also
Sublessor's successors and assigns. So long as Sublessor's interest in the Sublease, the
Subleased premises or the rents, issues and profits therefrom, are subject to any mortgage or
deed of trust or assignment for security, no acquisition by Guarantors of the Sublessor's interest
shall affect the continuing obligation of Guarantors under this Guaranty which shall nevertheless
continue in full force and effect for the benefit of the mortgagee, beneficiary, trustee or assignee
under such mortgage, deed of trust or assignment and their successors and assigns.

The term "Sublessee” refers to and means the Sublessee named in the Sublease and also
Sublessee's affiliates, entities, successors and assigns.

Any recovery by Sublessor from any other guarantor or insurer shall first be credited to the
portion of Sublessee's indebtedness to Sublessor which exceeds the maximum liability of
Guarantors under this Guaranty.

No provision of this Guaranty or right of the Sublessor can be waived, nor can the Guarantors
be released from their obligations except in writing signed by the Sublessor.

Any litigation conceming this Guaranty shall be initiated in a state court of competent jurisdiction
in the county in which the Subleased premises are located and the Guarantors consent to the
jurisdiction of such court. This Guaranty shall be governed by the laws of the State in which the
Subleased premises are located and for the purposes of any rules regarding conflicts of law the
parties shail be treated as if they were all residents or domiciles of such State.

tn the event any action be brought by said Sublessor against Guarantors hereunder to enforce
the obligation of Guarantors hereunder, the unsuccessful party in such action shall pay to the
prevailing party therein a reasonable attorney's fee. The attomey's fee award shall not be
computed in accordance with any court fee schedule, but shall be such as to full reimburse all
attorney's fees reasonably Incurred.

If any Guarantor is a corporation, partnership, or limited liability company, each individual
executing this Guaranty on said entity’s behalf represents and warrants that he or she is duly
authorized to execute this Guaranty on behalf of such entity.

Provided no event of default exists, this Guaranty shall terminate and be of no further force and
effect when the Term of the Sublease expires at 11:59 PM Pacific Time:on February 29, 2020,
or on such other day and time if and when the Sublease is terminated.

Date:

fp
By: Bperentor
“me tg)

 

‘Evers Decl. - Attachment E | . PL Ex. 63
p. 1775
DocuSign Envelope ID: BOE73FF2-332C-4887-8837-51AC1EFAF 444

EXHIBIT
LEASE
BETWEEN
DISCOVERY BUSINESS CENTER LLC
AND
PRIME CONSULTING LLC
00001
Evers Decl. - Attachment F Pl. Ex. 63

p. 1776
DocuSign Envelope 10; BOET3FF2-332C-4B87-6B37-5S1ACIEFAF 444

LEASE

THIS LEASE Is made as of October 10, 2018 . by and between DISCOVERY BUSINESS

CENTER LLC, a Delaware limited Wability company, hereafier called “Landlord,” end PRIME
CONSULTING LLC, e Wyoming limited llabillty company, hereafier called “Tenant.”

ARTICLE 1. BASIC LEASE PROVISIONS

Each reference in this Lease to the "Basic Lease Provisions" shsil mean and refer to the fallowing

collective terms, the application of which shall be governed by the provisions in the remaining Articles of
this Lease.

1.
2.

4.

10.

11.

OPLEGAL4-47

Tenant's Trade Name: N/A

Premises: Suite No. 200 (The Premises are more particularly described in
Section 2.1)

Address of Bullding: 15261 Laguna Canyon Road, Irvine, CA 92616

Project Description: Discovery Park (as shown on Exhibit Y to this Lease)

Use of Premises: General office and for no other use.
Commencement Date: October 15, 2016

Lease Term: 24 months, plus such additional days as may be required to cause this Lease to
expire on the final day of the calendar month

 

 

Basic Rent:
Months of Term Monthly Rate Per Rentable Monthly Basic Rent
or Period Square Foot (rounded to the nearest
dollar)
ito 12 $2.25 $50,166.00
13 to 24 $2.35 $52,396.00

 

 

 

 

 

 

Expense Recovery Period: Every tweive month period during the Term (or portion thereof during
the first and last Lease years) ending June 30.

Floor Area of Premises: approximately 22,296 rentable square feet

Floor Area of Building: approximately 44,592 rentable square feet

Security Deposit: $157,987.00

Guarantor(s); Consumer Advocacy Center, Inc. Concurrent with Tenant's execution and delivery of
this Lease, Tenant shall cause Guarantor to execute and dellver a guarantee in favor of Landlord on
a form provided by Landlord.

Broker{e): irvine Management Company (“Landlord's Broker’) is the agent of Landlord exclusively
and Hughes Marino, Inc. (“Tenant's Broker’) is the agent of Tenant exclusively.

Parking: Up to 79 parking spacet In eccordance with the provisions set forth in Exhibit F to this
Lease.

10NW2018 - 250850. 13

Evers Decl. - Attachment F

00002

Pl. Ex. 63
p. 1777
